DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The replacement drawings were received on 08/10/2022.  These drawings are acceptable.
Specification
The amendment to the specification filed 08/10/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
¶ [0068]: “The local measurement as mentioned above signifies that the measurement is specific to the measurement site of the subject where the accelerometric sensing probe is installed”.
The definition associated with “local measurement” was not disclosed or suggested by the original disclosure. 
¶ [0070]: “The APG signal captured from skin surface, as mentioned earlier, is directly a result of the impact of arterial wall displacement caused by artery's expansion and relaxation. Therefore, the APG signal is related to the changes in the inner diameter and wall thickness of the artery, which are its dimensions. The designed systems therefore measure the local vessel wall dynamics in terms of the continuous diameter obtained by double time- integration of the accelerometer signal. Though not significant the skin and tissue may affect the true acceleration signals and result in an underestimated diameter magnitude. The system incorporates desired one-time or periodic device or subject- and /or population specific calibration methods to compensate the attenuation effects. In this manner arterial vessel wall dynamics are measured. Further, the time varying force experienced by the accelerometer is estimated as the product of the mass of the accelerometer (known) and the acceleration signal. Once the force waveform is evaluated, the pressure wave experienced by the accelerometer is calculated by normalising the force waveform with the contact area (known) of the accelerometer. Hence the pressure pulse wave experienced by the accelerometer is directly proportional to the double integrated form of the acceleration, with a proportionality constant of contact area times and the mass of accelerometer. In this manner arterial pressure parameters are measured. The stiffness parameter pulse wave speed or the local PWV can now be evaluated using equation (2) given the vessel wall dynamics and arterial pressure waveform parameters are achieved by the system. Subsequently, using the mathematical P-β models in equations (3) to (6) the stiffness index, transmural pressure of the artery, the vascular wall stiffness indices such as (not limited to) arterial compliance, distension and Young's elastic modulus are calculated. ”
The above recitations1 were not disclosed or suggested by the original disclosure. Original paragraph [0070], along with the rest of the original disclosure, does not include the specificity that is recited in the added material. For example, the original disclosure does not include how the “one-time or period device or subject and/or population-specific calibration” is used to determine the arterial diameter parameters based on the acceleration signal. The original disclosure does not include how the time varying force waveform, the pressure wave, and the arterial pressure parameters are evaluated from the acceleration signal. Finally, the original disclosure does not include how the estimates of arterial compliance, stiffness index, distension and Young’s elastic modulus based on the acceleration signal are substituted in the proposed mathematical models to evaluate blood pressure parameters. 
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claim 1 is objected to because of the following informality:
Claim 1, line 13: “measure” should be replaced with --measured--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 is directed to the desired result of “locally measure arterial vessel wall dynamics and arterial pressure parameters of the subject based on the acceleration signal, measure a variation in local pulse wave velocity (PWV) over a cardiac cycle based on the locally measure arterial vessel wall dynamics and the arterial pressure parameters”. 
However, there is insufficient description of the analysis and/or algorithm required to support the claim language.  As indicated in MPEP 2161.01, the specification fails to support a claim that defines the invention in functional language specifying a desired result when the specification does not sufficiently identify how the invention achieves the claimed function.  For there to be sufficient disclosure for a computer-implemented claim limitation, it is not enough that one skilled in the art could write a program to achieve the claimed function.  Rather, the specification must disclose the algorithm, steps, or procedure for performing the claimed function in sufficient detail such that one of ordinary skill can reasonably conclude that the inventor invented the claimed subject matter.  In other words, the algorithm, steps, or procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV.
Specifically, the specification describes measuring a variation in local pulse wave velocity (PWV) over a cardiac cycle in paragraphs [0011], [0040], [0048], [0055] of the original disclosure, but the specification does not describe the algorithm, steps, or procedure required for arriving at the measurement of the variation in local PWV. Paragraphs [0011], [0055] describe the variation in local pulse wave velocity being a function of arterial diameter or arterial pressure level from distinct fiducial points by computing time difference between said fiducial points of diameter waveform captured from said first site and second site, but the paragraphs fail to describe how the local variation in PWV is based on the locally measure arterial vessel wall dynamics and the arterial pressure parameters based on an acceleration signal. Paragraph [0040] merely restates the desired result of measuring a variation in local PWV without describing any algorithm, steps, or procedure for arriving at the measurement. Paragraph [0048] provides the Bramwell-Hill equation (equation 2), recites “(3) variation of local pulse wave velocity (PWV) within a cardiac cycle”, and provides a general form of P -– β equation (equation 3). However, the Bramwell-Hill equation is understood to be an estimate of local PWV, not a measure of a variation of local PWV within a cardiac cycle. Additionally, the mere recitation of “(3) variation of local pulse wave velocity (PWV) within a cardiac cycle” of ¶ [0048] does not include any algorithm, steps, or procedure for arriving at the variation measurement, and it is unclear how the general form of P -– β equation (equation 3) is related to the variation in local PWV. Additionally, ¶ [0048] does not include any algorithm, steps, or procedure for using parameters derived from an accelerometer to arrive at the variation in local PWV.
Additionally, the specification fails to disclose how to locally measure arterial pressure parameters based on the acceleration signal and how to measure the variation in local PWV over a cardiac cycle based on the locally measured arterial pressure parameters. Applicant appears to find support for this limitation in the amendment to paragraph [0070] filed 08/10/2022, which includes new matter that was not disclosed or suggested by the original disclosure. Because the amendment to paragraph [0070] filed 08/10/2022 includes new matter, it cannot be the basis of support for the claim language. Therefore, the specification fails to provide support for the above limitation.
Additionally, the specification fails to sufficiently disclose how to locally measure arterial vessel wall dynamics based on an acceleration signal. The original specification discloses “the designed accelerometric system can continuously acquire the arterial wall displacement waveform by double integration of the accelerometer signal acquired from the measurement site” in original paragraph [0070]. However, the double integration of an acceleration signal from an accelerometer does not necessarily equate to the either arterial vessel wall dynamics or a displacement waveform of the arterial wall. Because the accelerometer’s acceleration signal is affected by other factors (e.g., tissue above the artery with varying mechanical properties which damp forces imparted by the arterial wall dynamics; the accelerometer not being placed directly over the center of the artery), the double integration of the accelerometer’s acceleration signal alone cannot accurately reflect the arterial vessel wall dynamics or the displacement waveform. Even if the “desired one-time or period device or subject-and/or population-specific calibration” as described in original paragraph [0070] is used, the specification fails to provide algorithms, steps, or procedure which describes how the calibration is used. Additionally, ¶ [0073] fails to provide algorithms, steps, or procedures which describe how to specifically arrive at arterial compliance, stiffness index, distensibility, Young’s elastic modulus, and other arterial vessel wall dynamics. Further algorithms, steps, or procedures for performing the claimed function of measuring arterial vessel wall dynamics based on an acceleration are absent throughout the specification. 
Claims 2-4 are rejected by virtue of their dependence from claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the term “locally” in lines 9 and 13 and “local” in lines 12, 15, and 17, which are relative terms which render the claim indefinite. The terms “locally” and “local” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degrees, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In this case, it is unclear what it is unclear when something stops/begins being considered local, so it is unclear what is being included or excluded from the scope of the limitation. For the purposes of examination, the measurements will be interpreted to be local if they occur at the measurement site of the subject. The Examiner suggests deleting the recitations of “locally” and “local”.
Claim 1 recites “measure a variation in local pulse wave velocity (PWV) over a cardiac cycle” in line 12, which is unclear. It is generally understood that a local PWV value corresponds to a single cardiac cycle, and that variations in local PWV values can be observed over multiple cardiac cycles. Therefore, it is not clear how a variation in local PWV can be measured over a single cardiac cycle, as recited in the claim. The recitation of “measure a variation in local pulse wave velocity (PWV) over a cardiac cycle” will be interpreted to be “measure a 
Claim 1 recites “at least one accelerometer configured to measure an acceleration signal” in lines 5-6 and “locally measure arterial vessel wall dynamics and arterial pressure parameters of the subject based on the acceleration signal, measure a variation in local pulse wave velocity (PWV) over a cardiac cycle based on the locally measure arterial vessel wall dynamics and the arterial pressure parameters” in lines 9-13, which is unclear in light of the specification. The recitation of measuring a PWV based on locally measured arterial wall dynamics and the arterial pressure parameters appears to refer to the Bramwell-Hill equation as described in ¶ [0048] of the Applicant’s specification. The Bramwell-Hill equation depicts a formula for arriving at PWV (C) from variations in pressure (dP). It is unclear how the acceleration signal is used to arrive at the measurements of variations in pressure (dP) and then is further used to arrive at the PWV. The specification merely provides a description of the Bramwell-Hill equation without further describing how to arrive at dP and then using dP to arrive at the PWV.  
Claim 1 recites “measure the BP of the subject based on the measured variation in local PWV and the arterial vessel wall dynamics” in lines 15-16 and “wherein at least one P-β Model is applied on the measured variation in local PWV and the arterial vessel wall dynamics to measure the BP” in lines 16-18. It is unclear whether the recitation in lines 15-16 and the recitation in lines 16-18 refer to the same measurement step or refer to different measurement steps. For the purposes of examination the recitations will be interpreted to refer to the same measurement step. The Examiner suggests replacing the recitations in lines 15-18 with “measure the BP of the subject by applying at least one P-β Model on the measured PWV and the arterial vessel wall dynamics”. 
	Claims 2-4 are rejected by virtue of their dependence from claim 1. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-4 do not include additional elements that integrate the exception into a practical application of the exception or that are sufficient to amount to significantly more than the judicial exception for the reasons provided below which are in line with the 2014 Interim Guidance on Patent Subject Matter Eligibility (Federal Register, Vol. 79, No. 241, p 74618, December 16, 2014), the July 2015 Update on Subject Matter Eligibility (Federal Register, Vol. 80, No. 146, p. 45429, July 30, 2015), the May 2016 Subject Matter Eligibility Update (Federal Register, Vol. 81, No. 88, p. 27381, May 6, 2016), and the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 4, page 50, January 7, 2019).
The analysis of claim 1 is as follows:
Step 1: Claim 1 is drawn to a machine.
Step 2A - Prong 1: Claim 1 recites an abstract idea in the form of a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. Additionally, claim 1 recites mathematical relationships.  In particular, claim 1 recites the following limitations: 
[A1]: locally measure arterial vessel wall dynamics and arterial pressure parameters of the subject based on the acceleration signal;
[B1]: measure a variation in local pulse wave velocity (PWV) over a cardiac cycle based on the locally measure arterial vessel wall dynamics and the arterial pressure parameters; and 
[C1]: measure the BP of the subject based on the arterial vessel wall dynamics and the arterial pressure parameters
These elements [A1]-[C1] of claim 1 are drawn to an abstract idea because they are processes that, under their broadest reasonable interpretation, are mere steps that are capable of being mentally performed. For example, a skilled artisan is capable of looking at acceleration signals, mentally calculating (or calculating with the aid of pen-and-paper) an arterial pressure wave and arterial distensibility based on integrations of the acceleration signals, calculating a PWV based on the arterial pressure wave and arterial distensibility, and plugging the values into a pressure-stiffness model to identify blood pressure values. Additionally or alternatively, the elements [A1]-[C1] recite mathematical algorithms and relationships that are used to derive the BP from the acceleration signals.
Step 2A - Prong Two: Claim 1 recites the following limitations that are beyond the judicial exception: 
[A2]: adhesive material configured to stick the arterial compliance probe on a measurement site of the subject;
[B2]: at least one accelerometer configured to measure an acceleration signal associated with arterial displacement towards the measurement site caused by propagation of blood pulses; and
[C2]: a printed circuit board connected to the at least one accelerometer configured to…
The elements [A2]-[C2] do not integrate the exception into a practical application of the exception. 
The element [A2] does not integrate the exception into a practical application of the exception because the element [A2] is merely adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.04(d); MPEP 2106.05(g). Additionally or alternatively, the element [A2] does not integrate the exception into a practical application of the exception because the element [A2] is generally linking the use of a judicial exception to a particular technological environment or field of use - see MPEP § 2106.05(h).
The element [B2] does not integrate the exception into a practical application of the exception because the element [B2] is merely adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering at a higher level of generality in conjunction with the abstract idea that uses conventional, routine, and well known elements - see MPEP 2106.04(d); MPEP 2106.05(g); Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (2014)). Additionally or alternatively, the element [B2] does not integrate the exception into a practical application of the exception because the element [B2] is generally linking the use of a judicial exception to a particular technological environment or field of use - see MPEP § 2106.05(h).
The element [C2] does not integrate the exception into a practical application of the exception because the element [C2] amounts to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - See MPEP 2106.04(d) and MPEP 2106.05(f). 
Accordingly, each of the additional elements do not integrate the abstract into a practical application because they do not impose any meaningful limitations on practicing the abstract idea. 

Step 2B: Claim 1 does not recite additional elements that amount to significantly more than the judicial exception itself.  Claim 1 recites the following additional elements:  
[A3]: adhesive material configured to stick the arterial compliance probe on a measurement site of the subject;
[B3]: at least one accelerometer configured to measure an acceleration signal associated with arterial displacement towards the measurement site caused by propagation of blood pulses; and
[C3]: a printed circuit board connected to the at least one accelerometer configured to…
In particular, simply reciting the element [A3] does not qualify as significantly more because the element [A3] is merely adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.04(d); MPEP 2106.05(g). Additionally or alternatively, the element [A3] does not qualify as significantly more because the element [A3] is generally linking the use of a judicial exception to a particular technological environment or field of use - see MPEP § 2106.05(h). Furthermore, the use of an adhesive materials for sticking sensors and probes on a measurement site is well-understood, routine, and conventional, as is evidenced by US 2016/0287122 A1 (Heneghan) (previously cited). Heneghan discloses a conventional wearable accelerometer that has the convenience of comfort and simplicity for patients, and hence can be used to acquire signals over longer periods of time, wherein the accelerometer could be contained within a self-adhesive patch worn by the patient (¶ [0321]). Heneghan therefore indicates that the element [A3] is well-understood, routine, and conventional. 
Additionally, simply reciting the element [B3] does not qualify as significantly more because the element [B3] is merely adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering at a higher level of generality in conjunction with the abstract idea that uses conventional, routine, and well-known elements - see MPEP 2106.04(d); MPEP 2106.05(g); Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (2014)). Additionally or alternatively, the element [B3] does not qualify as significantly more because the element [B3] is generally linking the use of a judicial exception to a particular technological environment or field of use - see MPEP § 2106.05(h). Furthermore, the use of an accelerometer for measuring a change in arterial dimensions and an acceleration signal associated with arterial displacement towards the measurement site caused by propagation of blood pulses is well-understood, routine, and conventional, as is evidenced by US 2013/0133424 A1 (Donaldson) (previously cited). Donaldson discloses that conventional solutions for detecting movements of certain body parts include an accelerometer used to detect the pulse at the wrist of a user (¶ [0006]). Donaldson therefore indicates that the element [B3] is well-understood, routine, and conventional.
Additionally, simply reciting the element [C3] does not qualify as significantly more because this limitation is simply appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (2014)) and/or a claim to an abstract idea requiring no more than being stored on a computer readable medium which is a well-understood, routine and conventional activity previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)), e.g., adding a non-descript sensor attached in a non-specified way.
In view of the above, the additional elements individually do not amount to significantly more than the above-judicial exception (the abstract idea).  Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually.  There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology.  There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated.  There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome.  Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.

Claims 2-4 depend from claim 1, and recite the same abstract idea as claim 1.  Furthermore, these claims only contain recitations that further limit the abstract idea (that is, the claims only recite limitations that further limit the mental process), with the following exception:
Claim 3: the at least one accelerometer is covered with a protective case; 
Claim 4: the adhesive material is attached on the printed circuit board to stick the arterial compliance probe on the measurement site of the subject.
Each of these claim limitations do not integrate the exception into a practical application of the exception. In particular, the elements of claims 3 and 4 are merely adding insignificant extra-solution activity to the judicial exception- see MPEP 2106.04(d); MPEP 2106.05(g); and/or are generally linking the use of a judicial exception to a particular technological environment or field of use - see MPEP § 2106.05(h). 
Each of these claim limitations do not amount to significantly more than the judicial exception itself. In particular, the elements of claims 3 and 4 are merely adding insignificant extra-solution activity to the judicial exception- see MPEP 2106.04(d); MPEP 2106.05(g); and/or are generally linking the use of a judicial exception to a particular technological environment or field of use - see MPEP § 2106.05(h). Additionally, the element of claim 3 is well-understood, routine, and conventional, as is evidenced by US 2016/0287122 A1 (Heneghan) (previously cited). Heneghan discloses a conventional wearable accelerometer that has the convenience of comfort and simplicity for patients, and hence can be used to acquire signals over longer periods of time, wherein the accelerometer could be contained within a self-adhesive patch worn by the patient (¶ [0321]). Heneghan therefore indicates the accelerometer is protected within the adhesive patch, thereby indicating that the element of claim 3 is well-understood, routine, and conventional. Additionally, the element of claim 4 is well-understood, routine and conventional, as is evidenced by US 2019/0046033 A1 (Gannon) (previously cited). Gannon discloses that substrates for an integrated circuit conventionally have double-sided adhesive with a release liner for skin-contact (¶ [0052]). Gannon therefore indicates that the element of claim 4 is well-understood, routine, and conventional.
In view of the above, the additional elements do not integrate the abstract idea into a practical application and do not amount to significantly more than the above-judicial exception (the abstract idea).  Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually.  There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology.  There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated.  There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome.  Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.

No Prior Art Rejections
	There are no prior art rejections of claims 1-4. Specifically, the prior art does not teach or suggest “locally measure arterial vessel wall dynamics and arterial pressure parameters of the subject based on the acceleration signal, measure a variation in local pulse wave velocity (PWV) over a cardiac cycle based on the locally measure arterial vessel wall dynamics and the arterial pressure parameters, and measure the BP of the subject based on the measured variation in local PWV and the arterial vessel wall dynamics, wherein at least one P-β Model is applied on the measured variation in local PWV and the arterial vessel wall dynamics to measure the BP” along with the other features of claim 1. There are no prior art rejections of claims 2-4 by virtue of their dependence from claim 1. 
	Related prior art include:
	WO 2016/035041 A1 (Bolota) which discloses measuring a distension of a vessel wall using accelerometer signals (Page 24), but Bolota fails to teach or suggest measuring a variation in local PWV based on the distension of a vessel wall. 
	An Accelerometer Probe for Local Pulse Wave Velocity Measurement (Arathy)(previously cited) includes measuring a pulse wave velocity using accelerometer signals (C. PWV Measurement Software Architecture) but fails to include measuring arterial vessel wall dynamics and arterial pressure parameters of the subject based on the pressure parameter, then measuring local PWV based on the dynamics and parameters.
	WO 2015/193917 A2 (Joseph)(previously cited) discloses an arterial compliance probe for measuring PWV and change in arterial dimensions (¶ [0012]). Joseph further discloses the well established Bramwell-Hill equation which relates PWV to blood pressure (¶ [0068]) and using the Bramwell-Hill equation for determining blood pressure (¶ [0088]). However, Joseph fails to teach or suggest locally measure arterial vessel wall dynamics and arterial pressure parameters of the subject based on the acceleration signal, measure a variation in local pulse wave velocity (PWV) over a cardiac cycle based on the locally measure arterial vessel wall dynamics and the arterial pressure parameters. 
	
Response to Arguments
	Claim Rejections - 35 U.S.C. §112
There are new rejections under 35 U.S.C. § 112(a) that were necessitated by the claim amendments filed 08/10/2022. 
The Applicant’s arguments with regards to the support for “how the accelerometer measures arterial vessel wall dynamics and arterial pressure parameters of the subject are measured” rely upon the support provided by amendments to the specification filed 08/10/2022. However, because the amendment to the specification includes new matter, it cannot be the basis of support for the claim language. The claim limitation does not have sufficient written support for the reasons listed in the above rejections under 35 U.S.C. § 112(a).
The Applicant’s statement regarding “The term ‘locally’ has also been clarified in amended paragraph [0068]” in view of the rejection under 35 U.S.C. 112(b) is not persuasive. The amendment to ¶ [0068] includes new matter, so it cannot be the basis of support for the claim language. The term “locally” and local remains indefinite.

Claim Rejections - 35 U.S.C. §101
Applicant's arguments filed 08/10/2022 have been fully considered but they are not persuasive. 
The Applicant asserts on Page 8 of the Remarks filed 08/10/2022:

    PNG
    media_image1.png
    279
    654
    media_image1.png
    Greyscale

This argument is not persuasive. First, the claimed components of a generic arterial compliance probe comprising a generic accelerometer and a generic printed circuit board at a high level of generality amounts to (A) merely adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering at a higher level of generality in conjunction with the abstract idea that uses conventional, routine, and well known elements (see MPEP 2106.04(d); MPEP 2106.05(g)) and/or (B) generally linking the use of a judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)). Additionally the elements are well-known, routine, and conventional for the reasons listed in the rejection under 35 U.S.C. § 101 above. Therefore, these elements do not amount to a practical application of the judicial exception or significantly more than the judicial exception. Additionally, the elements in Fig. 2B and ¶ [0043]  are not recited in the claims and are even directed towards different embodiments. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. Therefore, the above elements of Fig. 2B and ¶ [0043] cannot be the basis for whether claim 1 is eligible under 35 U.S.C. § 101.

The Applicant further asserts on Pages 8-9 of the Remarks filed 08/10/2022:

    PNG
    media_image2.png
    480
    681
    media_image2.png
    Greyscale
 

    PNG
    media_image3.png
    194
    663
    media_image3.png
    Greyscale

	These arguments are not persuasive. The Applicant asserts that the measurement of a blood pressure of a subject has a practical application in the field of medical science. First, the blood pressure measurement is the abstract idea for the reasons listed in the rejection under 35 U.S.C. §101 above. Additionally, measurement of a blood pressure does not fall into one of the categories of a practical application as set forth in MPEP 2106.04(d). Limitations that the courts have found indicative that an additional element (or combination of elements) may have integrated the exception into a practical application include:
An improvement in the functioning of a computer, or an improvement to other technology or technical field, as discussed in MPEP §§ 2106.04(d)(1) and 2106.05(a);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, as discussed in MPEP § 2106.04(d)(2);
Implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, as discussed in MPEP § 2106.05(b);
Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP § 2106.05(c); and
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP § 2106.05(e).

Blood pressure measurement does not fall into any of these categories. 


The Applicant asserts on Pages 9-10 of the Remarks filed 08/10/2022:

    PNG
    media_image4.png
    422
    644
    media_image4.png
    Greyscale

	The Examiner notes that claim 6 is not included with the claims filed 08/10/2022, so there is no claim 6 to be examined. 
These argument are not persuasive. First, the assertion that the above steps are “a mere abstract idea of collecting and analyzing the collected data and providing certain results” is not commensurate with the scope of the rejection. The above steps are steps that are capable of being mentally performed and/or are mathematical algorithms and relationships for the reasons listed in the rejection under 35 U.S.C. §101 above. Second, the assertion that “These steps are not just routine steps ordinarily performed by a generic computer”; “The claimed invention integrate the process steps into practical application”; and “the present claims are not directed to any form of collection or analysis of information” amount to a general allegation of patentability without specifically pointing out how the language of the claims are eligible under 35 U.S.C. § 101.

The Applicant asserts on Page 10 of the Remarks filed 08/10/2022 that “the claims do not wholly pre-empt the field of ‘blood pressure monitoring’ due to numerous non-infringing alternatives that are significant and substantial.” This argument is not persuasive because it amounts to the general allegation of patentability without pointing out how the language of the claims prevents pre-emption. The Examiner maintains that the claims are directed towards an abstract idea while reciting a generic arterial compliance probe comprising a generic accelerometer and a generic printed circuit board at a high level of generality which amount to (A) merely adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering at a higher level of generality in conjunction with the abstract idea that uses conventional, routine, and well known elements (see MPEP 2106.04(d); MPEP 2106.05(g)) and/or (B) generally linking the use of a judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)). The mere addition of a generic arterial compliance probe comprising a generic accelerometer and a generic printed circuit board without more does not indicate that there are non-infringing alternatives that are significant and substantial.


The Applicant asserts on Pages 10-11 of the Remarks filed 08/10/2022:

    PNG
    media_image5.png
    352
    654
    media_image5.png
    Greyscale

	This argument is not persuasive. Without substantial evidence that the claimed invention is “more accurate and technically advance than the conventional method”, the assertion amounts to a conclusory statement. MPEP 2106.05(a) indicates that “if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology.” Additionally, the Examiner asserts that it is not apparent to one of ordinary skill in the art how the measurement of BP using the claimed invention results in a more accurate and technically advanced BP measurement because it is not clear what improvements are achieved by using the claimed invention. 


	Double Patenting
	The rejections of claims 1-4 on the grounds of non-statutory double patenting are withdrawn in view of the claim amendments filed 08/10/2022. The ‘289 application does not claim the features of “locally measure arterial vessel wall dynamics and arterial pressure parameters of the subject based on the acceleration signal, measure a variation in local pulse wave velocity (PWV) over a cardiac cycle based on the locally measure arterial vessel wall dynamics and the arterial pressure parameters, and measure the BP of the subject based on the measured variation in local PWV and the arterial vessel wall dynamics, wherein at least one P-β Model is applied on the measured variation in local PWV and the arterial vessel wall dynamics to measure the BP”. 

	Rejections under 35 U.S.C. § 103
	The rejections of claims 1-4 under 35 U.S.C. § 103 are withdrawn in view of the claim amendments filed 08/10/2022.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C KIM whose telephone number is (571)272-8637. The examiner can normally be reached M-F 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C.K./Examiner, Art Unit 3791                                                                                                                                                                                                        


/ETSUB D BERHANU/Primary Examiner, Art Unit 3791